DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2016/0061727) in view of Izumi (US 2019/0219522).
Kobayashi shows the system claimed including an obtaining circuit (1/1A) to obtain track information indicating positions of a laser target spot as the laser target spot is made along a track or a welding locus (C11/C12 in Figure 2; and C51/52 in Figure 3) for welding, a detection circuit (3/3A) that detects and correlate intensity information/signal indicating intensities of a return light in relation to time and track/welding locus (Figures 4 and 5) wherein an evaluation unit (6/6A) evaluates a welding state (i.e., normal or poor/defective welding state; also, see Figure 4) of the welding based on the intensity information generated by the detection/generating circuit (3/3A). But, Kobayashi does not explicitly show  generating laser intensity distribution information. 
Izumi shows it is known to detect and generate an intensity information of a return laser light wherein the intensity information includes a distribution of a return light reflected form a workpiece (also, see Figure 3A).  
In view of Izumi, it would have been obvious to one of ordinary skill in the art to adapt Kobayashi with the detection/generating circuit (3/3A) that generates the intensity information/signal including intensity distribution information as taught by Izumi that shows the laser distribution intensities corresponding to positions based on time so that the state of a welding state or its processing state is adequately and predictably evaluated and observed to produce a quality welding process as known in the art.
With respect to claim 3, Izumi shows an imaging sensor including a cameral for obtaining the laser target spot which would include its laser processing track. 
With respect to claims 4-6 and 14-19, Kobayashi shows for irradiating the laser several times along the same welding locus/track (para 0011) where the laser intensities, including the laser distribution intensities as taught by Izumi, would have been generated by the detection/generating circuit (3/3A) and evaluated by the evaluating circuit (6/6A); and as the laser light is irradiated along the same welding locus multiple times, the return light would have been a sum of the plurality of intensity information, including its distribution information arranged in the time series order (Figure 4) with differences between the plurality of pieces of intensity distribution information (as shown by Izumi showing differences of the intensity distribution information in Figure 3A) which evaluate the welding state by the evaluation circuit.
With respect to claims 7 and 20, Kobayashi teaches for determining a welding state based on the returned light beam indicating whether the welding state is normal, poor (abnormal), or a type of poor welding state (para 0006 and 0013) which is determined and evaluated by the evaluation circuit. 
With respect to claim 13, Izumi further shows it is known to provide a non-transitory recording/storage medium storing a program to execute a computer program (para 0040) which would have allowed one of ordinary skill in the art to adapt such program storage medium in Kobayashi to allow a computer processing of the welding operation as known in the art.   
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Izumi as applied to claims 1, 3-8 and 13-20 above, and further in view of Okuda et al (US 2005/0011867) or Henrikson (US 2005/0029326).
Kobayashi in view of Izumi shows the system claimed including an obtaining circuit (1/1A) that controls a motion of a laser beam to change its position to follow along a welding locus but does not explicitly show a controller for controlling a motion of a laser head and a motion of a robot that moves the laser head relative to a workpiece. 
Okuda or Henrikson shows it is known in the art to provide a controller for controlling a motion of a laser head via a robot relative to a workpiece.
In view of Okuda or Henrikson, it would have been obvious to one of ordinary skill in the art to adapt Kobayashi, as modified by Izumi, with a controller for controlling a motion of a laser radiation portion (1A) of Kobayashi which would include a laser head to irradiate the laser light wherein the controlling would further control the motion of the laser head via a robot to move the laser head relative to a workpiece to predictably weld along a welding locus or direction as desired by the user. 
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Izumi, and Okuda or Henrikson as applied to claim 9 above, and further in view of Willett et al (US 2016/0139593) and Furuya (US 2018/0147665).
Kobayashi in view of Izumi, and Okuda or Henrikson shows the system claimed except for a machine learning circuit as claimed. 
Willett shows it is known to provide a machine learning circuit (5, 10) that obtains a returned or reflected laser light intensity information wherein the returned or reflected light intensity is used for determining the quality of a welding state wherein the machine learning circuit  performs unsupervised learning using the intensity information (para 0113) or performs supervised learning based on the training or programmed defect scenarios/data (para 0102), and the machine learning circuit generates a sample or a calculation model to evaluate the welding state upon the receipt of the intensity information. 
Furuya shows it is known to provide a machine learning circuit that learns a laser welding process wherein the machine obtains training data such as a light from a processing point based on an optimal or correct value of the welding state which is evaluated and updated. Also see para 0077 and 0081; and Figure 9.
In view of Willett and Furuya, it would have been obvious to one of ordinary skill in the art to adapt  Kobayashi, as modified by Izumi, and Okuda or Henrikson, with a machine learning circuit that obtains a training data such as the intensity information including an intensity distribution information wherein a supervised or unsupervised learning is performed to generate a sample or a calculation model by which a welding state is predictably evaluated and updated to determine the quality of the welding state upon a receipt of the intensity distribution information as known in the art. 
Response to Arguments
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive. 
Applicant argues the combination of the applied art of Kobayashi and Izumi fails to show a generation circuit that is configured to generate intensity distribution information including the intensities along the track of the laser target spot as claimed. This argument is not deemed persuasive as Izumi is applied to show that it is known to detect and generate an intensity information of a return laser light that includes a distribution of the return light reflected from a workpiece wherein such distribution is also illustrated in Figures 3A and 3B. As Kobayashi shows a detection circuit (3/3a) that generates intensity information of a return laser light from to evaluate a welding state (i.e., normal or poor/defective welding state) based on the intensity information, the intensity information can also be modified to include the laser intensity distribution as taught by Izumi that illustrates between a normal/accepted laser pattern and a defective/abnormal laser pattern that can be used to evaluate a quality of welding process as stated in the ground of rejection. 
Thus, the applied art is deemed to show the claimed invention as stated in the ground of rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761